Case 2:20-cv-14017-DMM Document 19 Entered on FLSD Docket 03/13/2020 Page 1 of 3



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA
                                 FORT PIERCE DIVISION


  TUNA FAMILY MGMT INC.,                                      CASE NO.: 2:20-CV-14017-DMM
  a Florida corporation, KENNETH
  D. GIBBS III, an individual, and
  RACHELLE RISLEY, an
  Individual,

         Plaintiffs,

  vs.

  ALL TRUST MANAGEMENT INC.,
  a Florida corporation, SAMJ INVESTMENTS
  INC., a Washington corporation, ITALEATS
  INC., a Washington Corporation, and SIDHARTH
  SETHI, an individual,

        Defendants.
  _________________________________/

DEFENDANTS’ UNOPPOSED MOTION FOR ENLARGEMENT OF TIME TO RESPOND
                    TO PLAINTIFF’S COMPLAINT


         Defendants, ALL TRUST MANAGEMENT INC., a Florida corporation, SAMJ

  INVESTMENTS INC., a Washington corporation, ITALEATS INC., a Washington Corporation,

  and SIDHARTH SETHI, an individual, (hereinafter referred to as “Defendants”), pursuant to

  Fed. R. Civ. P. 6(b) and S.D. Fla. L.R. 7.1.A.1(j), hereby moves for an unopposed enlargement

  of time to respond to Plaintiffs’ complaint, up through and including March 20, 2020, and says:

         1.      Defendants’ response to Plaintiffs’ complaint is currently due to be filed on or

  before March 13, 2020.

         2.      Undersigned counsel was just recently retained by Defendants and has not had

  sufficient time to confer with Defendants in order to prepare and file a response to Plaintiffs’

  complaint.
                                                Page 1 of 3
Case 2:20-cv-14017-DMM Document 19 Entered on FLSD Docket 03/13/2020 Page 2 of 3



           3.     Based on the foregoing, as well as the press of other pending litigation matters in

  which undersigned counsel is involved, Defendants submit that good cause has been shown for

  granting them a brief additional enlargement of time to respond to Plaintiff’s complaint, up through

  and including March 20, 2020.

                           CERTIFICATION PURSUANT TO S.D. FLA. L.R. 7.1.A.3

           4.     Defendants’ undersigned counsel hereby certifies that he has conferred regarding

  this motion with Plaintiffs’ counsel, Eric McAliley, Esq. who has indicated that there is no

  objection to the requested enlargement of time.

           WHEREFORE, Defendants respectfully request that the Court grant this motion, enter an order

  providing them an enlargement of time to respond to Plaintiffs’ complaint, up through and including March

  20, 2020, and take such further action as is just and proper. A proposed order granting this motion is

  provided herewith.


  Dated:    March 13, 2020                          Respectfully submitted,
            Boca Raton, FL

                                                    By: /s/ Donald J. Thomas
                                                    Donald J. Thomas, Esq.
                                                    Florida Bar No. 834599
                                                    Georgia T. Garnecki, Esq.
                                                    Florida Bar No. 068807
                                                    CBR LAW GROUP, LLP
                                                    165 E. Palmetto Park Road, Ste. 200
                                                    Boca Raton, FL 33432
                                                    Telephone: 561-609-1515
                                                    don@cbrlawgroup.com
                                                    georgia@cbrlawgroup.com
                                                    teresa@cbrlawgroup.com




                                                     Page 2 of 3
Case 2:20-cv-14017-DMM Document 19 Entered on FLSD Docket 03/13/2020 Page 3 of 3




                                         Certificate of Service



         I hereby certify that on March 13, 2020, I electronically filed the foregoing document

  with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is

  being served this day on all counsel of record identified on the attached Service List via

  transmission of Notices of Electronic Filing generated by CM/ECF.

                                             /s Donald J. Thomas

                                             DONALD J. THOMAS, ESQ.




                                               Page 3 of 3
